EXHIBIT 10.52

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), entered into as of this 5th day of
July, 2006, by and among each of the parties listed on the signature pages
hereof and those additional entities that hereafter become parties hereto by
executing the form of Supplement attached hereto as Annex 2 (collectively, the
“Pledgors,” and individually, each a “Pledgor”), and JPMORGAN CHASE BANK, N.A.,
as administrative agent (the “Administrative Agent”):

W I T N E S S E T H:

WHEREAS, Rainbow National Services LLC, a Delaware limited liability company
(the “Company”) is a party to that certain Credit Agreement dated as of July 5,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Guarantors (as defined in
the Credit Agreement) party thereto, Bank of America, N.A. as syndication agent,
the Administrative Agent and the other Lenders (as defined in the Credit
Agreement) party thereto, the Lenders have agreed, severally in accordance with
their Applicable Percentages and not jointly, to make Loans to the Company in an
aggregate principal amount not to exceed the Commitments; and

WHEREAS, the Administrative Agent has agreed to act as agent for the benefit of
the Secured Parties (as defined in the Credit Agreement) in connection with the
transactions contemplated by the Credit Agreement; and

WHEREAS, each of the Pledgors is (a) either a direct or indirect Subsidiary (as
defined in the Credit Agreement) of the Company, (b) the Company, (c) or
Holdings (as defined in the Credit Agreement) and each Pledgor will realize
substantial direct and indirect benefits as a result of the extension of credit
to the Company pursuant to the Credit Agreement; and

WHEREAS, it is a condition precedent to the closing of the Credit Agreement that
all of the Pledgors shall have granted the security interest contemplated by
this Agreement to secure the prompt and complete payment, observance and
performance of, among other things, (a) the obligations of the Pledgors arising
from this Agreement, the Credit Agreement and, the other Loan Documents, and (b)
all Obligations under the Credit Agreement (including, without limitation, any
interest, fees and other charges in respect of the Credit Agreement and the
other Loan Documents that would accrue but for the filing of any proceeding
under any Debtor Relief Laws (as defined in the Credit Agreement) with respect
to the Company or any Guarantor, whether or not such claim is allowed in such
proceeding) ((a) and (b) being hereinafter referred to as the “Secured
Obligations”);

WHEREAS, each of the Pledgors wishes to pledge and assign to the Administrative
Agent all of its right, title and interest in and to all common stock, preferred
stock, general partnership interests, limited partnership interests, member
interests, limited liability interests and other equity interests owned by such
Pledgor, regardless of class or designation (collectively, the “Pledged
Interests”) in (i) each of the business organizations listed on Schedule 1
attached hereto (collectively, the “Pledged Subsidiaries” and each a “Pledged
Subsidiary”), (ii) each of the Investments in the business organizations listed
on Schedule 2 attached hereto (collectively,


--------------------------------------------------------------------------------


the “Pledged Investments” and each a “Pledged Investment”) and (iii) each
additional Subsidiary of such Pledgor hereafter acquired or formed and each of
the Investments such Pledgor hereafter makes which shares, interests or units
are required pursuant to the Credit Agreement to be pledged to the
Administrative Agent (the “Additional Pledged Interests”); and

WHEREAS, each of the Pledgors has delivered to and deposited with the
Administrative Agent certificates representing the Pledged Interests owned by
it, to the extent such Pledged Interests are represented by certificates,
together with undated powers endorsed in blank, and has approved the filing by
the Administrative Agent of appropriate Uniform Commercial Code (“UCC”)
financing statements with respect to any uncertificated Pledged Interests;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto each hereby agree as follows:

1.             Definitions.  All capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement.

2.             Security Interest.  As security for (i) the timely fulfillment
and performance of each and every covenant and obligation of the Company under
the Credit Agreement and the other Loan Documents and (ii) the payment and
performance of the Secured Obligations, each Pledgor hereby unconditionally
pledges, sells, assigns, transfers, conveys and grants unto the Administrative
Agent for the benefit of the Secured Parties all of such Pledgors’ right, title
and interest in and to and a continuing security interest in and security title
to all of the following property, whether now owned or at any time hereafter
acquired by such Pledgor or in which such Pledgor now has, or may acquire in the
future, any right, title or interest (collectively, the “Pledged Collateral”):

(a)           the Pledged Interests and the Additional Pledged Interests and all
substitutions therefor and replacements thereof, all proceeds and products
thereof and all rights related thereto, including, without limitation, any
certificates representing the Pledged Interests and the Additional Pledged
Interests, the right to request that the Pledged Interests and the Additional
Pledged Interests be registered in the name of the Administrative Agent or any
of its nominees, the right to receive any certificates representing any of the
Pledged Interests and any certificates representing any of the Additional
Pledged Interests and the right to require that same be delivered to the
Administrative Agent together with undated stock or other powers or assignments
of investment securities with respect thereto, duly executed in blank by the
applicable Pledgor, all warrants, options, share appreciation rights and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions of income, profits, surplus or other compensation by way of income
or liquidating distributions, in cash or in kind, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in addition to, in substitution of, on account of or in exchange
for any or all of the Pledged Interests and Additional Pledged Interests;

(b)           all other securities of existing and future Restricted
Subsidiaries of such Pledgor at any time and from time to time acquired by such
Pledgor, any certificates or other instruments representing such securities, all
options, warrants, share appreciation rights and other


--------------------------------------------------------------------------------


rights, contractual or otherwise, in respect thereof and all dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in addition to, in substitution of, on
account of or in exchange for any and all of such securities; and

(c)           all of such Pledgor’s rights, powers and remedies under any
limited liability company agreements of the Pledged Subsidiaries and the Pledged
Investments which are limited liability companies, if any (collectively, the
“Operating Agreements”) and under any of the partnership agreements of the
Pledged Subsidiaries and the Pledged Investments which are general or limited
partnerships (collectively, the “Partnership Agreements”); and

(d)           to the extent not otherwise included, all proceeds of any and all
of the foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor, howsoever
its interest therein may arise or appear (whether beneficially or of record and
whether by ownership, security interest, claim or otherwise).  For purposes of
this Agreement, the term “proceeds” includes whatever is receivable or received
when Pledged Collateral or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, proceeds of any indemnity or guaranty payable to the
Pledgors or the Administrative Agent from time to time with respect to any of
the Pledged Collateral.

All certificates and instruments currently representing Pledged Collateral are
being delivered to the Administrative Agent contemporaneously herewith.  All
certificates and instruments constituting Pledged Interests or other Pledged
Collateral hereunder which are hereafter received by any Pledgor or to which any
Pledgor hereafter becomes entitled shall be delivered to the Administrative
Agent promptly upon the receipt thereof by or on behalf of the applicable
Pledgor.  In addition, each Pledgor hereby authorizes the filing of  appropriate
UCC financing statements for the Pledged Collateral (including any Additional
Pledged Interests), as security for the payment and performance of all the
Secured Obligations.  All certificates and instruments relating to certificated
Pledged Collateral shall be held by the Administrative Agent pursuant hereto and
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent.

It is the intention of the parties hereto that record and beneficial ownership
of the Pledged Interests constituting Pledged Collateral, including, without
limitation, all voting, consensual and dividend rights, shall remain in the
applicable Pledgor until the Administrative Agent shall notify such Pledgor of
the Administrative Agent’s exercise of voting, consensual or dividend rights to
such Pledged Interests pursuant to the terms of this Agreement following the
occurrence and during the continuation of an Event of Default.

3.             Operating Agreements and Partnership Agreements.

(a)           Anything herein to the contrary notwithstanding, each applicable
Pledgor shall, for so long as it shall remain a member under any Operating
Agreement, if applicable, or partner under any Partnership Agreement, as the
case may be, remain liable under such


--------------------------------------------------------------------------------


Operating Agreement or such Partnership Agreement to observe and perform, in all
material respects, all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with and pursuant to the terms and
provisions thereof.

(b)           For Pledged Collateral where the applicable Operating Agreement,
if any, or Partnership Agreement provides that all limited liability company or
partnership interests, as applicable, issued thereunder shall be certificated,
then the applicable Pledgor or Pledgors shall not amend, supplement or otherwise
modify (or consent to any such amendment, supplement or modification of) the
terms of such Operating Agreement or such Partnership Agreement, as the case may
be, so as to provide for the issuance of uncertificated limited liability
company or partnership interests, as applicable, without the prior written
consent of the Required Lenders.  In addition, each such Operating Agreement or
Partnership Agreement that provides for such limited liability company or
partnership interests to be certificated, also provides that such securities are
governed by Article 8 of the Uniform Commercial Code.

(c)           For Pledged Collateral where the applicable Operating Agreement,
if any, or Partnership Agreement, as the case may be, does not provide that all
limited liability company or partnership interests, as applicable, issued
thereunder shall be certificated, the applicable Pledgor or Pledgors hereby
represent and warrant to the Administrative Agent that such Pledged Collateral
(i) is not dealt in or traded on securities exchanges or in securities markets,
(ii) does not constitute investment company securities, and (iii) is not held by
such Pledgor or Pledgors in a securities account.  In addition, none of the
Operating Agreements, if any, nor any of the Partnership Agreements or any other
agreements governing any of the uncertificated Pledged Collateral provide that
such Pledged Collateral may be certificated or that such Pledged Collateral are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

4.             Representation and Warranty.  Each Pledgor hereby represents and
warrants to the Administrative Agent as follows:

(a)           except for the security interest created hereby, such Pledgor is
and will at all times be the legal and beneficial owner, free and clear of all
Liens (other than Permitted Liens, if any, or other Liens, if any, permitted
under the Credit Agreement), of the Pledged Interests now or hereafter owned by
such Pledgor and, when acquired by such Pledgor, the Additional Pledged
Interests;

(b)           all of the Pledged Interests from time to time constituting
Pledged Collateral either have been or will be duly authorized, validly issued,
fully paid and (to the extent a Pledged Subsidiary or a Pledged Investment is a
corporation) non-assessable, with no personal liability attaching to the
ownership thereof (other than any personal liability associated with ownership
of a general partnership interest), and the Pledged Collateral constitutes or
will constitute the percentage of the issued and outstanding equity interests of
(i) the Pledged Subsidiaries of such Pledgor identified on Schedule 1 hereto and
(ii) the Pledged Investments of such Pledgor identified on Schedule 2 hereto;

(c)           such Pledgor has the unencumbered right and power and the
requisite authority to pledge the Pledged Collateral owned by it as provided
herein;


--------------------------------------------------------------------------------


(d)           copies of any Partnership Agreements or Operating Agreements, if
applicable, furnished to the Administrative Agent are true, complete and correct
copies, as amended through the date hereof and are in full force and effect;

(e)           all actions necessary or reasonably requested to perfect,
establish the first priority of, or otherwise protect, the security interest of
the Administrative Agent in the Pledged Collateral have been duly taken, except
for the taking of possession by the Administrative Agent of certificates,
instruments and cash constituting Pledged Collateral hereunder and which are
acquired by such Pledgor after the date hereof;

(f)            subject to obtaining certain consents and approvals and giving
certain notices prior to the transfer of the Pledged Collateral, the exercise by
the Administrative Agent of its rights and remedies hereunder will not
contravene any law or governmental regulation or any contractual restriction
binding on or affecting such Pledgor or any of its properties and will not
result in or require the creation of any Lien upon or with respect to any of its
properties;

(g)           no authorization or approval or other action by, and no notice to
or filing with, any court, agency, department, commission, board, bureau or
instrumentality of the United States or any State or other political subdivision
thereof (a “Governmental Authority”) or regulatory body, or any other third
party, except as has previously been obtained, is required either (i) for the
pledge and assignment hereunder by such Pledgor of, or the grant by such Pledgor
of the Lien and security interest created hereby in, the Pledged Collateral, or
(ii) for the exercise by the Administrative Agent of its rights and remedies
hereunder, except as may be required in respect of any such exercise by laws
affecting the offering and sale of securities generally; and

(h)           this Agreement creates a valid Lien and security interest in favor
of the Administrative Agent in the Pledged Collateral as security for the
Secured Obligations.  The execution and delivery of this Agreement, the taking
possession by the Administrative Agent of the certificates, instruments and cash
constituting Pledged Collateral and the filing of any necessary and appropriate
UCC financing statements with respect to Pledged Collateral hereunder to the
extent such Pledged Collateral is not represented by such certificates,
instruments or cash from time to time will perfect and establish the first
priority of the Lien and security interest hereunder in favor of the
Administrative Agent securing the Secured Obligations, other than Permitted
Liens and other Liens, if any, permitted under the Credit Agreement.

The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.

5.             No Liens.  Each Pledgor covenants and agrees that except as
permitted under the Credit Agreement:  (a) such Pledgor will not sell or
otherwise dispose of any interest in the Pledged Collateral or any funds or
property held therein or constituting a part thereof; or (b) such Pledgor will
not create or permit to exist any mortgage, pledge, Lien, charge or other
encumbrance upon or with respect to the Pledged Collateral or any funds or
property constituting a part thereof, other than the Lien and security interest
created hereunder in favor of the Administrative Agent, Permitted Liens, and
other Liens, if any, permitted under the Credit


--------------------------------------------------------------------------------


Agreement, and such Pledgor has and will defend the title to the Pledged
Collateral and the Liens of the Administrative Agent in the Pledged Collateral
against the claim of any Person and will maintain and preserve such Liens.

6.             Covenants Regarding Pledged Interests.  So long as any of the
Secured Obligations shall remain outstanding and until such time as the
Commitments shall have been terminated, and except to the extent and in the
manner otherwise permitted by the Credit Agreement, each Pledgor hereby
covenants and agrees that:

(a)           such Pledgor shall at its own expense, promptly deliver to the
Administrative Agent a copy of each material notice or other communication
received by it from any Person other than any of the Loan Parties in respect of
any of the Pledged Interests constituting Pledged Collateral hereunder;

(b)           such Pledgor shall not make or consent to any amendment or other
modification or waiver with respect to any such Pledged Interests, or enter into
any agreement or permit to exist any restriction with respect to any such
Pledged Interests other than pursuant hereto;

(c)           such Pledgor shall not permit the issuance of (i) any additional
shares of any class of stock, partnership interests and/or units, or limited
liability company or member interests of any Pledged Subsidiary or any Pledged
Investment, (ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any shares of capital stock, partnership interests
and/or units or limited liability company or member interests of any Pledged
Subsidiary or any Pledged Investment, or (iii) any warrants, options, contracts
or other commitments entitling any Person to purchase or otherwise acquire any
such shares of capital stock, partnership interests and/or units or limited
liability company or member interests of any Pledged Subsidiary or any Pledged
Investment;

(d)           such Pledgor shall not convey or encumber any of the Pledged
Collateral in any manner whatsoever nor take any action which would (or fail to
take any action, the result of which failure would) in any manner impair the
value of the Pledged Collateral in any material respect or the priority or
enforceability of the security interest of the Administrative Agent therein;

(e)           such Pledgor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of the Administrative Agent, subject to such Pledgor’s rights
under Section 9-509(d)(2) of the Uniform Commercial Code;

(f)            such Pledgor will cooperate with the Administrative Agent, at
such Pledgor’s expense, in obtaining all necessary approvals and making all
necessary filings under federal (domestic or foreign), state, provincial, local
or foreign law in connection with such Liens or any sale or transfer of the
Pledged Collateral;

(g)           such Pledgor agrees to execute, deliver and record (if
applicable), upon the request of the Administrative Agent, to carry out these
presents or to accomplish any other


--------------------------------------------------------------------------------


purpose deemed by the Administrative Agent to be necessary or appropriate in
connection with these presents, such additional stock, or other powers,
endorsements, UCC financing statements and other instruments, as the
Administrative Agent may deem advisable; and

(h)           such Pledgor authorizes the Administrative Agent to file,
transmit, or communicate, as applicable, UCC financing statements and amendments
in order to perfect its interest in the Pledged Collateral without such
Pledgor’s signature to the extent permitted by applicable Law; and such Pledgor
also hereby ratifies its authorization for the Administrative Agent to have
filed in any jurisdiction any financing statements, in lieu of financing
statements or amendments thereto if filed prior to the date hereof.

7.             Power of Attorney; Standard of Care.

(a)           After the occurrence and during the continuation of an Event of
Default, each Pledgor hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact, with full power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or otherwise, from
time to time in the Administrative Agent’s discretion, to take any action and
execute any documents which the Administrative Agent may deem necessary or
desirable in connection with the terms and provisions of this Agreement,
including, without limitation, (i) to receive, endorse and collect all
instruments made payable to such Pledgor, and all other assets due such Pledgor
from any Pledged Subsidiary or any Pledged Investment, in each case representing
any payment on or any dividend or other distribution in respect of the Pledged
Interests constituting Pledged Collateral hereunder or any part thereof and to
give full discharge for the same, (ii) to cause such Pledgor to comply, and to
instruct any direct Subsidiary of such Pledgor to comply, with any obligation
under the related Partnership Agreement, Operating Agreement, if any, or any
other limited liability company agreement, partnership agreement, charter,
by-laws or other governing documents of any Pledged Subsidiary or to take any
action thereunder, (iii) to use such measures, legal or equitable, as in its
discretion may be deemed reasonably necessary or appropriate to enforce the
payment of any of the items listed in clause (i) above to the Administrative
Agent; and (iv) to hold, use and apply all cash distributions received by it
(together with all interest earned thereon), and to convert any non-cash
distributions to cash, and in each case, to apply the proceeds thereof in
payment of charges or expenses incurred by the Administrative Agent in
connection with any and all things which the Administrative Agent may do or
cause to be done hereunder and thereafter in the order of application set forth
in the Credit Agreement.  If any Pledgor fails to perform any agreement or
obligation contained herein, the Administrative Agent itself may perform, or
cause performance of, such agreement or obligation, and the expenses that the
Administrative Agent incurs in connection therewith shall be payable jointly and
severally, by the Pledgors and deemed a part of the Secured Obligations secured
hereby.

(b)           Other than the exercise of reasonable care to assure the safe
custody of the Pledged Collateral while held hereunder, the Administrative Agent
shall not have any duty or liability to preserve rights pertaining thereto and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering same or tendering surrender of same to the Pledgors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in the Administrative Agent’s
possession if the Pledged Collateral is accorded treatment similar to that which
the Administrative Agent accords its own


--------------------------------------------------------------------------------


property, it being understood that the Administrative Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any of
the Pledged Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters, or (ii) taking
any necessary steps to preserve rights against any parties with respect to any
of the Pledged Collateral, unless the failure to do so constitutes the gross
negligence or willful misconduct of the Administrative Agent.

8.             Indemnity and Expenses.

(a)           Each Pledgor agrees to indemnify and save harmless the
Administrative Agent and the other Secured Parties, or any of them, from and
against any and all claims, obligations, losses, penalties, causes of action and
liabilities growing out of or resulting from this Agreement (including, without
limitation, the enforcement of this Agreement or the occurrence of any default
or breach by such Pledgor or any of its Pledged Subsidiaries or its Pledged
Investments of their respective obligations under any Partnership Agreements,
Operating Agreements, if any, or limited liability company agreement,
partnership agreement, charter, by-laws or other governing documents, as
applicable), except such claims, obligations, losses, penalties, causes of
action or liabilities resulting solely and directly from the gross negligence or
willful misconduct of the Administrative Agent.  The amount of any such claims,
obligations, losses, penalties, causes of action or liabilities for which
indemnification is required under the prior sentence shall be deemed part of the
Secured Obligations secured hereby.

(b)           The Pledgors will, upon demand, jointly and severally, pay to the
Administrative Agent the amount of any and all reasonable expenses, including
the disbursements and reasonable fees of the Administrative Agent’s counsel and
of any experts, consultants and agents, which the Administrative Agent may incur
in connection with (i) the administration of this Agreement; (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral; (iii) the exercise or enforcement of
any of the rights of the Administrative Agent hereunder; or (iv) the failure by
any Pledgor to perform or observe any of the provisions hereof.

9.             Additional Pledged Interests.  In the event that, during the term
of this Agreement, any Pledgor shall receive or become entitled to receive any
Additional Pledged Interests (including, without limitation, any Additional
Pledged Interests representing a dividend or a distribution in connection with
any reclassification, increase or reduction of capital, merger, consolidation,
sale of assets, combination or other reorganization), or any promissory note or
other instrument received by any Pledgor by virtue of its having been an owner
of any of the Pledged Collateral, or any other assets (including, without
limitation, any options, warrants, subscriptions or other rights, whether as an
addition to, in substitution for, or in exchange for any of the Pledged
Interests or otherwise) constituting Pledged Collateral, each Pledgor agrees to
deliver promptly (and in any event within 5 Business Days) to the Administrative
Agent the following:  (a) with respect to any such Additional Pledged Interests
or other Pledged Collateral represented by a certificate or other instrument, or
any such promissory note or other instrument received, such certificate,
promissory note or other instrument, together with undated powers endorsed in
blank by such Pledgor; (b) with respect to any such Additional Pledged Interests
or other Pledged Collateral which is not represented by a certificate or other
instrument, necessary


--------------------------------------------------------------------------------


and appropriate UCC financing statements to the extent required in order to
perfect the Lien and security interest of the Administrative Agent in such
Additional Pledged Interests and other Pledged Collateral granted hereunder; and
(c) in each case, a duly executed Pledge Agreement Addendum in substantially the
form of Annex 1 hereto (a “Pledge Agreement Addendum”) identifying the
Additional Pledged Interests, promissory note or other instrument or other
Pledged Collateral which are pledged by such Pledgor pursuant to this
Agreement.  Upon the execution and delivery of any Pledge Agreement Addendum,
any Additional Pledged Interests, promissory note or other instrument and other
Pledged Collateral identified thereon shall thereafter constitute Pledged
Collateral to be held by the Administrative Agent pursuant to the terms of this
Agreement.  In case any distribution of any common stock, preferred stock,
general partner interests, limited partner interests, limited liability company
interests, member interests or other equity interests of any Person, regardless
of class or designation, or any warrants, options, purchase rights, conversion
or exchange rights, voting rights, calls or claims or any character with respect
to any of the foregoing, shall be made on or in respect of the Pledged
Collateral or any property shall be distributed upon or with respect to the
Pledged Collateral pursuant to the recapitalization or reclassification of the
equity interests of the issuer thereof or pursuant to the reorganization
thereof, the property so distributed shall be delivered promptly by each
applicable Pledgor to the Administrative Agent to be held by it as additional
collateral security for the Secured Obligations.  All sums of money and property
so paid or distributed in respect of the Pledged Collateral which are received
by any Pledgor shall, until paid or delivered to the Administrative Agent, be
held by the Company in trust for the benefit of the Administrative Agent
segregated from such Pledgor’s other property, and such Pledgor shall deliver it
forthwith to the Administrative Agent in the exact form received, with any
necessary UCC financing statements or any necessary endorsement or appropriate
stock or other powers or assignments duly executed in blank.

10.           Default.  In the event of the occurrence and during the
continuation of an Event of Default, the Administrative Agent may, pursuant to
Section 8.02 of the Credit Agreement, without the necessity of foreclosure and
as a means of substituting collateral, sell, transfer or otherwise dispose of
any of the Pledged Collateral or any interest or right therein or any part
thereof upon 10 Business Days’ prior written notice to the applicable Pledgor,
in one or more parcels, at the same or different times, at a public or private
sale, or may make any other commercially reasonable disposition of the Pledged
Collateral or any portion thereof.  Each Pledgor hereby acknowledges and agrees
that such notice, when given, shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Uniform
Commercial Code, as in effect from time to time in any applicable jurisdiction. 
The Administrative Agent or any other Secured Party may purchase the Pledged
Collateral or any portion thereof.  The proceeds of the sale or other
disposition of any of the Pledged Collateral shall be applied to the Secured
Obligations in such order as set forth in the Credit Agreement.  Any remaining
proceeds shall be paid over to the applicable Pledgor or others as provided by
law.  In the event the proceeds of such sale or other disposition of the Pledged
Interests are insufficient to satisfy the Secured Obligations in full, each
Pledgor shall remain jointly and severally liable for any such deficiency.

11.           Additional Rights of Secured Parties.  In addition to its rights
and privileges under this Agreement or any other Loan Document, the
Administrative Agent shall have all the rights,


--------------------------------------------------------------------------------


powers and privileges of a secured party under the Uniform Commercial Code as in
effect in any relevant jurisdiction, and such other rights or remedies which it
may have at law or in equity.

12.           Termination and Release.  Upon payment in full of the Secured
Obligations and the performance and satisfaction in full of all covenants and
undertakings of the Company under the Credit Agreement and the other Loan
Documents and the termination of the Commitments, the Administrative Agent shall
take such actions as may be reasonably necessary to terminate and release the
security interest in and security title to the Pledged Collateral granted to the
Administrative Agent hereunder, and to cause the Pledged Collateral to be
delivered to the applicable Pledgor, all at the joint and several cost and
expense of the Pledgors.

13.           Disposition of Pledged Collateral by the Administrative Agent.  To
the extent that any of the Pledged Interests constituting Pledged Collateral
hereunder are not registered or qualified under the various Federal or state
securities acts, the disposition thereof after the occurrence and during the
continuation of an Event of Default may be restricted to one or more private
(instead of public) sales in view of the lack of such registration.  Each
Pledgor understands that, upon such disposition, the Administrative Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for
such Pledged Interests than if the same were registered pursuant to Federal and
state securities legislation and sold on the open market.  None of the Pledged
Collateral existing as of the date of this Agreement constitutes, and none of
the Additional Pledged Interests hereafter acquired on the date of acquisition
thereof, will constitute, investment company securities, and none of the Pledged
Collateral existing as of the date of this Agreement is, and none of the
Additional Pledged Interests hereafter acquired on the date of acquisition
thereof will be, (x) held by any Pledgor in a securities account or (y)
registered or qualified under the various Federal or state securities laws of
the United States.  Each Pledgor, therefore, agrees that: (a) if the
Administrative Agent shall, pursuant to the terms of this Agreement, sell or
cause the Pledged Collateral or any portion thereof to be sold at a private
sale, the Administrative Agent shall have the right to rely upon the advice and
opinion of any national brokerage or investment firm having recognized expertise
and experience in connection with shares or obligations of companies or entities
in the same or similar business as the issuing company or entity which brokerage
or investment firm shall have reviewed financial data and other information
available to the Administrative Agent pertaining to such Pledgor and its
Subsidiaries (but shall not be obligated to seek such advice and the failure to
do so shall not be considered in determining the commercial reasonableness of
the Administrative Agent’s action) as to the best manner in which to offer the
Pledged Collateral for sale and as to the best price reasonably obtainable at
the private sale thereof; and such reliance shall be conclusive evidence that
the Administrative Agent has handled such disposition in a commercially
reasonable manner.

14.           Pledgors’ Obligation Absolute.

(a)           The obligations of each Pledgor under this Agreement shall be
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against the Company or any other Person, nor against other security or
Liens available to the Administrative Agent or any other Secured Party.  Each
Pledgor hereby waives any right to require that an action be brought against any
other Person or to require that the Administrative Agent or any other Secured
Party resort to any security or to any balance of any deposit account or credit
on


--------------------------------------------------------------------------------


the books of any Secured Party in favor of any other Person or to require resort
to rights or remedies hereunder prior to the exercise of any other rights or
remedies of the Administrative Agent or any other Secured Party in connection
with the Secured Obligations.

(b)           The obligations of each Pledgor hereunder shall remain in full
force and effect without regard to, and shall not be impaired by:  (i) any
proceeding under any Debtor Relief Laws of such Pledgor or any Affiliate of such
Pledgor; (ii) any exercise or nonexercise, or any waiver, by the Administrative
Agent or any other Secured Party, of any rights, remedy, power or privilege
under or in respect of the Secured Obligations, this Agreement, the Credit
Agreement or any other Loan Document, or any security for any of the Secured
Obligations (other than this Agreement); or (iii) any amendment to or
modification of the Secured Obligations, this Agreement, the Credit Agreement or
any other Loan Document or any security for any of the Secured Obligations
(other than this Agreement), whether or not such Pledgor shall have notice or
knowledge of any of the foregoing.

15.           Voting Rights.

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent may, upon 10 Business Days’ prior written
notice to the Pledgors of its intention to do so, exercise all voting rights and
all other ownership or consensual rights of the Pledged Collateral hereunder,
but under no circumstances is the Administrative Agent obligated to exercise
such rights, and (ii) each Pledgor hereby appoints the Administrative Agent,
which appointment shall be effective on the 10th Business Day following the
giving of notice by the Administrative Agent as provided in Section 16 hereof,
as such Pledgor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote
the Pledged Interests owned by such Pledgor in any manner the Administrative
Agent deems advisable, consistent with the provisions of the Credit Agreement,
for or against all matters submitted or which may be submitted to a vote of
shareholders; members or partners, as applicable; provided that, until such
occurrence of an Event of Default and the giving of the aforesaid notice by the
Administrative Agent, such Pledgor shall retain all voting rights to such
Pledged Collateral.  The power of attorney granted hereby is coupled with an
interest and shall be irrevocable.

(b)           For so long as any Pledgor shall have the right to vote any
Pledged Interests constituting Pledged Collateral hereunder, each Pledgor
covenants and agrees that it will not, without the prior written consent of the
Administrative Agent, (i) vote or take any consensual action with respect to
such Pledged Collateral which would constitute an Event of Default, (ii) cause,
permit or allow any assets of any Pledged Subsidiary or any Pledged Investment
to be leased, sold, conveyed, pledged, hypothecated, transferred or otherwise
encumbered or disposed of, except as permitted under the terms of the Credit
Agreement, or (iii) cause, permit or allow any Pledged Subsidiary and any
Pledged Investment to be dissolved or liquidated or to acquire, be acquired by,
merged or consolidated into or with any other Person, except as permitted under
the terms of the Credit Agreement.

16.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be given in the manner
prescribed in the Credit Agreement.  Notice of change of address for notice
shall also be governed by the Credit Agreement.  Notices given to any Pledgor
shall be delivered to such Pledgor at its address as provided in Schedule 3
hereof.


--------------------------------------------------------------------------------


Notices given to any Pledged Subsidiary or any Pledged Investment shall be
delivered in care of the applicable Pledgor at its address as provided in
Schedule 3 hereof.  Notices given to the Administrative Agent or any other
Secured Party shall be addressed as provided in the Credit Agreement.

17.           Security Interest Absolute.  All rights of the Administrative
Agent, and all security interests and all obligations of each Pledgor hereunder,
shall be absolute and unconditional irrespective of:  (1) any lack of validity
or enforceability of the Credit Agreement or any other Loan Documents; (2) any
change in the time, manner or place of payment of, or any other term in respect
of, all or any of the Secured Obligations, or any other amendment or waiver of
or consent to any departure from the Credit Agreement or any other Loan
Document; (3) any increase in, addition to, exchange or release of, or
non-perfection of any Lien on or security interest in any other collateral or
any release or amendment or waiver of or consent to departure from any security
document or guaranty, for all or any of the Secured Obligations; (4) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any obligor in respect of the Secured Obligations, or such Pledgor
in respect of this Agreement; or (5) the absence of any action on the part of
the Administrative Agent or any other Secured Party to obtain payment or
performance of the Secured Obligations from any other loan party.

18.           Continuing Security Interest.  No transfer or renewal, extension,
assignment or termination of this Agreement or of the Credit Agreement, any
other Loan Document or any other instrument or document executed and delivered
by any of the Pledgors to the Administrative Agent, nor any additional Loans
made by the Lenders to the Company, nor the taking of further security, nor the
retaking or re-delivery of the Pledged Collateral to any of the Pledgors by the
Administrative Agent, nor any other act of any of the Administrative Agent and
the other Secured Parties shall release any of the Pledgors from any obligation,
except a release or discharge executed in writing by the Administrative Agent
and the other Secured Parties with respect to such obligation or payment of such
obligation or upon full payment to the Administrative Agent, satisfaction of all
of the Secured Obligations and termination of the Commitments.  No failure to
exercise, and no delay in exercising, any right hereunder or under any of the
other Loan Documents held by the Administrative Agent or any other Secured Party
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or future exercise thereof or the exercise of
any other right.  The rights and remedies of the Administrative Agent provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights and
remedies of the Administrative Agent hereunder or under any other Loan Documents
against any party thereto are not conditional or contingent on any attempt by
the Administrative Agent or any other Secured Party to exercise any of its or
their rights under any other Loan Document against such party or against any
other Person.

19.           Binding Agreement.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND SECTION 327(b) OF THE NEW YORK CIVIL PRACTICE LAWS AND
RULES.  This Agreement, together with all documents referred to herein,
constitutes the entire Agreement among the Pledgors and the


--------------------------------------------------------------------------------


Administrative Agent with respect to the matters addressed herein and may not be
modified except by a writing executed by the Administrative Agent and the
Pledgors, and no waiver of any provision of this Agreement, and no consent to
any departure by the Pledgors therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.  This Agreement shall be binding upon the
Pledgors and their respective successors and assigns, and shall inure to the
benefit of the Administrative Agent and its successors and assigns.

20.           Severability.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement shall for any reason be
held or adjudged to be invalid, illegal or unenforceable by any court of
competent jurisdiction, such provision so adjudicated invalid, illegal or
unenforceable shall be deemed separate, distinct and independent, and the
remainder of this Agreement shall remain in full force and effect and shall not
be affected by such holding or adjudication.

21.           Miscellaneous.  No failure to exercise, and no delay in
exercising, any right hereunder or under any of the other Loan Documents held by
the Administrative Agent or any other Secured Party shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or future exercise thereof or the exercise of any other right.  The rights
and remedies of the Administrative Agent provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights and remedies of the
Administrative Agent hereunder or under any other Loan Documents against any
party thereto are not conditional or contingent on any attempt by the
Administrative Agent or any other Secured Party to exercise any of its or their
rights under any other Loan Document against such party or against any other
Person.

22.           Counterparts.        This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original and all of
which, when taken together, shall constitute one and the same instrument, and
each of the parties hereto may execute this Agreement by signing any such
counterpart.  Delivery of a counterpart hereof by facsimile transmission shall
be as effective as delivery of a manually executed counterpart hereof.

23.           Administrative Agent.  Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Administrative Agent”
shall be a reference to the Administrative Agent for the ratable benefit of the
Secured Parties, and each action taken or right exercised hereunder shall be
deemed to have been so taken or exercised by the Administrative Agent for the
benefit of and on behalf of the Secured Parties.

24.           Additional Pledgors.  To the extent required to be pledged,
pursuant to Section 7.08 of the Credit Agreement, any new Subsidiary (which,
consistent with the limitations set forth in the definition of “Subsidiary,”
shall not include an Unrestricted Subsidiary for purposes of Section 7.08 of the
Credit Agreement) or any new Investments of any of the Loan Parties is required
to enter into this Agreement by executing and delivering to the Administrative
Agent an instrument in the form of Annex 2 attached hereto. Upon the execution
and delivery of Annex 2 by such new Subsidiary or such new Investment, such
Subsidiary or such Investment, as


--------------------------------------------------------------------------------


applicable, shall become a Pledgor hereunder with the same force and effect as
if originally named as a Pledgor herein.  The execution and delivery of any
instrument adding an additional Pledgor as a party to this Agreement shall not
require the consent of any Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor hereunder.


--------------------------------------------------------------------------------


N WITNESS WHEREOF, the undersigned have hereunto set their hands by and through
their duly authorized signatories, as of the day and year first above written.

PLEDGORS:

WE: WOMEN’S ENTERTAINMENT LLC

 

 

 

AMERICAN MOVIE CLASSICS COMPANY LLC

 

 

 

THE INDEPENDENT FILM CHANNEL LLC

 

 

 

 

 

 

 

By:

John Bier

 

 

Name:

John Bier

 

Title:

 Authorized Signatory

 

   of each of the above-named limited liability companies

 

 

 

 

 

AMERICAN MOVIE CLASSICS IV HOLDING
CORPORATION

 

 

 

 

 

By:

John Bier

 

 

Name:

John Bier

 

Title:

Authorized Signatory

 

 

 

 

 

RAINBOW NATIONAL SERVICES LLC

 

 

 

 

 

By:

John Bier

 

 

Name:

John Bier

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

 

RAINBOW PROGRAMMING HOLDINGS LLC

 

 

 

By:

 Rainbow Media Enterprises, Inc., its sole member

 

 

 

 

 

By:

John Bier

 

 

Name:

John Bier

 

Title:

Sr. Vice President & Treasurer

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-1


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

John Kowalczuk

 

 

Name:

John Kowalczuk

 

Title:

Vice President

 

S-2


--------------------------------------------------------------------------------